Citation Nr: 1029602	
Decision Date: 08/06/10    Archive Date: 08/16/10

DOCKET NO.  07-04 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Schroader, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) located in 
Huntington, West Virginia that denied the Veteran's claim of 
entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD (claimed as PTSD).

In August 2007, a Travel Board hearing was held at the RO located 
in Huntington, West Virginia before the undersigned Veterans Law 
Judge.  A transcript of the proceeding has been associated with 
the claims file.

In May 2008, the Board remanded this issue for further 
development.  Such development has been completed, and this case 
is returned to the Board for further review.

The appeal is once again being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran served on active duty from March 1968 to March 1970, 
including service overseas in Korea during the Vietnam era.  He 
claims that he has an acquired psychiatric disorder, to include 
PTSD, as a result of certain stressors that occurred while he 
served in Korea.  Among several stressors reported by the 
Veteran, he testified during the August 2007 Board hearing that 
in October 1969, while doing road work near the demilitarized 
zone (DMZ), he came upon three to four dead soldiers with 7th 
infantry unit patches, and that they appeared to have been 
fatally shot in the head.  See Board Hearing Transcript at 10-11.
As an initial matter, a May 2005 Vet Center report, as well as VA 
treatment records dated from September 2005 to September 2007, 
reflect that the Veteran has been diagnosed with PTSD.  Cf. VA 
Examination Report, April 2009 (no PTSD).

In May 2008, the Board remanded this case for further 
development, to include so that further attempts at stressor 
verification could be made (and, if any stressor was verified, to 
provide the veteran with a VA examination).  Subsequently, a July 
2008 DPRIS report verified that in October 1969, four soldiers 
from the 7th infantry unit were in fact killed by gunshot wounds 
to the head by an ambush of North Koreans, and that members of 
Company B of the 76th engineering battalion (the Veteran's unit) 
were working on a 21-mile stretch of road 34 kilometers south of 
the demilitarized zone around that period of time.  

In light of this response from DPRIS, and in light of the 
credibility of the Veteran's testimony, the Board finds that the 
Veteran's reported stressor has been sufficiently verified.  See 
Pentecost v. Principi, 16 Vet. App. 124 (2002) (holding that 
corroboration of every detail of a stressor, such as the 
Veteran's own personal involvement, is not necessary and 
independent evidence that the incident occurred is sufficient).

After receiving the above DPRIS report, the RO scheduled the 
Veteran for a VA examination.  An April 2009 VA examination 
report reflects that the examiner opined that although the 
Veteran seemed to have experienced the above reported stressor, 
it had not been verified, and that it was "difficult to 
pinpoint" whether the reported stressor played any role in the 
Veteran's symptomatology.  The examiner diagnosed the Veteran 
with panic and anxiety disorders as well as depressive disorder, 
and noted that they could possibly be related to his claimed 
stressors but, again, it was "difficult to pinpoint whether that 
stressor is playing a role." 

The Board notes that the examiner did not consider the Veteran's 
reported stressor as having been verified in providing his 
opinion, and it is unclear the extent to which that oversight 
impacted his ultimate conclusion.  Therefore, the Board finds 
that another remand is necessary to obtain clarification as to 
whether the Veteran currently has PTSD, or whether any other 
diagnosed psychiatric disorder is related to service.  See Barr 
v. Nicholson, 21 Vet. App. 303 (2007); Clemons v. Shinseki, 
23 Vet. App. 1 (2009) (holding that a service connection claim 
for PTSD encompassed benefits based on an anxiety disorder and/or 
a schizoid disorder because the evidence developed during the 
processing of the claim indicated that the symptoms for which the 
veteran was seeking VA benefits may have been caused by an 
anxiety and/or schizoid disorder).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all of the relevant VA 
treatment records dated from October 2007 to 
present and associate them with the claims 
file.

2.  After the above development has been 
completed, obtain an addendum medical opinion 
from the same VA examiner, if available, who 
provided the April 2009 VA examination 
report.  If the same examiner who provided 
the April 2009 VA examination report is not 
available, schedule the Veteran for a new VA 
examination to provide the requested 
opinions.  Ask the examiner to take into 
account the fact that, as explained above, at 
least one of the Veteran's reported stressors 
(involving seeing four dead soldiers in 
service) has been verified, and to provide an 
opinion as to whether (a) the Veteran 
currently has PTSD, and (b) whether any other 
diagnosed psychiatric disorder is "at least 
as likely as not" (i.e., whether there is at 
least a 50 percent probability) related to 
the Veteran's reported stressors or is 
otherwise related to service.  The complete 
claims folder must be provided to the 
examiner for review in conjunction with the 
requested opinion, and the examiner must note 
that the claims folder has been reviewed.  A 
clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.

3.  Readjudicate the claim.  If the benefit 
sought remains denied, the Veteran should be 
provided another SSOC.  After the Veteran and 
his representative have been given the 
applicable time to submit additional 
argument, the claim should be returned to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


